Exhibit 10.68
INDEPENDENT CONTRACTOR AGREEMENT
     THIS INDEPENDENT CONTRACTOR AGREEMENT (“Agreement”), effective as of
January 1, 2009, is between BEARINGPOINT, INC., a Delaware corporation with its
principal place of business at 1676 International Drive, McLean, VA 22102
(“BearingPoint” or “Company”), and LAURENT C. LUTZ, an individual having his
principal place of business at 2724 W. Sunnyside Avenue Chicago, IL 60625
(“Contractor”).
     1. PURPOSE OF ENGAGEMENT. BearingPoint agrees to retain Contractor to
perform the services described in Exhibit A hereto (“Services”) and Contractor
agrees to furnish the Services to BearingPoint subject to the terms and
conditions set forth in this Agreement. BearingPoint will make its facilities
and equipment available to Contractor to the extent necessary to perform the
Services as the parties may mutually agree.
     2. TERM. The term of this Agreement shall begin on January 1, 2009, and
shall continue until February 15, 2009, or termination pursuant to Paragraph 4
hereof.
     3. CONTRACTOR’S FEES AND EXPENSES. During the Term of this Agreement,
BearingPoint agrees to compensate Contractor for Fees and Expenses as set forth
in Exhibit A.
     4. TERMINATION.
     (a) BearingPoint may terminate this Agreement with immediate effect, at its
convenience, with or without any prior breach by Contractor, and without any
liability other than to pay amounts due, by providing Contractor with written
notice of termination.
     (b) Either party may terminate this Agreement upon fourteen (14) days
written notice to the other in the event the other party breaches a material
term of this Agreement and, where such breach is susceptible of being cured,
fails to cure such breach within the fourteen (14) day notice period.
     5. COMPLIANCE WITH BEARINGPOINT POLICIES AND BUDGETS. Contractor agrees to
perform the Services to the best of Contractor’s abilities in accordance with
BearingPoint’s policies and applicable budgets. Without limiting the foregoing,
Contractor shall perform the Services in a timely and professional manner in
accordance with applicable professional standards.
     6. BEARINGPOINT CONFIDENTIAL AND PRIVILEGED INFORMATION. All information,
documents, reports, work product, data, records, forms and other materials
developed by Contractor for BearingPoint or obtained by or disclosed to
Contractor in the course of performing the Services are and will remain
confidential and privileged in nature and are expressly subject to protection
under the attorney-client and attorney work product privileges. Contractor will
deliver to BearingPoint all tangible forms of such proprietary confidential,
attorney-client privileged and trade secret information and all copies thereof
(and all other property obtained from or through BearingPoint) when BearingPoint
requests the same or promptly upon termination of this Agreement, whichever
occurs earlier. Contractor agrees during the Term of this Agreement and
thereafter that he will take all steps reasonably necessary to hold
BearingPoint’s confidential and privileged information in trust and confidence.
Contractor shall not use or disclose to any person, firm or entity any
proprietary, confidential, attorney-client privileged or trade secret
information of BearingPoint without BearingPoint’s express, prior written
permission.

Page 1



--------------------------------------------------------------------------------



 



     7. INSURANCE AND INDEMNIFICATION.
     (a) During the Term, BearingPoint will provide indemnification and
advancement of expenses to Contractor to the fullest extent of the provisions of
Article 9 of the Amended and Restated Certificate of Incorporation and to the
fullest extent permitted by law.
     (b) During the Term, Contractor shall remain a named insured under
BearingPoint’s Executive Protection Policy (“D&O Liability Insurance”) and
BearingPoint’s Corporate Counsel Premier – Professional Liability Insurance for
Corporate Counsel Policy (“Employed Lawyers Insurance”).
     8. INDEPENDENT CONTRACTOR. It is expressly understood that Contractor is an
independent contractor of BearingPoint and that Contractor shall use his
professional discretion in determining the best means by which to perform the
Services. Contractor agrees that nothing in this Agreement shall be construed as
creating a partnership, joint venture or employer-employee relationship.
Contractor shall not be entitled to any of the benefits which BearingPoint may
make available to its employees, such as group insurance, profit-sharing,
vacation pay, sick leave, workers’ compensation, disability, unemployment
insurance benefits, retirement benefits or any other employee benefits.
Contractor shall be solely responsible for complying with all applicable local,
state and federal laws governing self-employed individuals, including but not
limited to obligations such as payment of federal, state and local taxes, social
security, disability and other contributions attributable to the rendition of
Services hereunder to BearingPoint.
     9. NON-ASSIGNABILITY. Contractor shall not assign, transfer, or subcontract
this Agreement or any of its obligations hereunder without BearingPoint’s
express, prior written permission.
     10. ARBITRATION. Any Claim arising out of or relating to this Agreement, or
the breach thereof, shall be settled by binding arbitration administered in
Virginia. Arbitrations shall take place before a panel of three arbitrators
which shall consist of one person selected by each of the two sides to the
dispute and the third person jointly selected by the other two arbitrators. The
arbitration panel shall have no authority to modify this Agreement (except
pursuant to Section 12) or to award punitive or exemplary damages. BearingPoint
may, without waiving its right to compel arbitration, and without securing or
posting any bond, seek injunctive or other provisional relief from a court of
competent jurisdiction in aid of arbitration, to prevent any arbitration award
from being rendered ineffectual, to protect BearingPoint’s confidential
information or intellectual property or for any other purpose in the interests
of BearingPoint. The courts of Virginia or any court of competent jurisdiction
in any other state will have jurisdiction over any proceeding relating to
arbitrations, and may enter judgment on any arbitration award rendered or grant
judicial recognition of the award or an order of enforcement. You agree to
reimburse BearingPoint upon demand for any and all costs (including, without
limitation, attorneys’ fees and court costs) incurred by BearingPoint in
enforcing any of its rights under this Agreement.
     11. NOTICES. All notices (aside from invoice and except invoice) permitted
or required under this Agreement shall be in writing and shall be made by
personal delivery, a nationally recognized overnight courier service, facsimile
transmission or certified or registered mail, return receipt requested. Notices
shall be deemed given upon the earlier of actual receipt or one (1) day after
deposit with the courier service, receipt by sender of confirmation of
electronic transmission or five (5) days after deposit

Page 2



--------------------------------------------------------------------------------



 



with the U.S. Postal Service. Notices shall be sent to the addresses listed
below, or to such other address as either party may specify in writing.

         
 
  If to BearingPoint:   If to Contractor:
 
       
 
       BearingPoint, Inc.        Laurent C. Lutz
 
       1676 International Drive        2724 W. Sunnyside Avenue
 
       McLean, VA 22102        Chicago, IL 60625
 
       Attention: Blake M. Guy        (Contractor’s “Home City”)

     12. NON-EXCLUSIVITY. During the Term of this Agreement, BearingPoint may
engage the services of any individual or entity that competes with Contractor or
offers services similar to those offered by Contractor, and any such engagement
shall not be considered a breach of this Agreement.
     13. SEVERABILITY. In the event that any term or provision of this Agreement
shall be held to be invalid, void or unenforceable, then the remainder of this
Agreement shall not be affected, impaired or invalidated, and each such term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.
     14. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the United States and the laws of the Commonwealth
of Virginia. The parties hereby submit to the exclusive personal and subject
matter jurisdiction of the state and federal courts located in Commonwealth of
Virginia.
     15. INTEGRATION. This Agreement constitutes the entire agreement of the
parties hereto and supersedes all prior and contemporaneous representations,
proposals, discussions, and communications, whether oral or in writing. This
Agreement may be modified only in writing and shall be enforceable in accordance
with its terms when signed by each of the parties hereto. As to BearingPoint,
only its Chief Executive Officer or Chief Financial Officer shall have authority
to modify this Agreement.
     16. SURVIVAL. Paragraphs 6, 7, 9, 10, 11, 13, 14, 15 and 16 shall survive
the expiration or termination of this Agreement by either party for any reason.
     IN WITNESS WHEREOF, the parties hereto have or caused this Agreement to be
executed by their duly authorized representatives, effective as of January 1,
2009.

                      LAURENT C. LUTZ       BEARINGPOINT, INC.    
 
                   
/s/ Laurent C. Lutz
      By:   -s- Signature [c48743c4874301.gif]                       Signature  
             
 
          Name:   F. Edwin Harbach    
 
                     
Date:
          Date:        
 
                   

Page 3



--------------------------------------------------------------------------------



 



“EXHIBIT A”
DESCRIPTION OF CONTRACTOR’S SERVICES
Services:
The services set forth below are collectively referred to as “Services”
throughout this Agreement and Exhibit A:
Contractor will be available, as reasonably requested by the Company, its
officers and/or advisors, for legal advisory services in connection with the
Company’s current debt restructuring efforts (e.g., communications strategy), as
well as on-going investigations, arbitrations, litigation and others disputes in
which BearingPoint is currently involved with respect to which Contractor has
information or knowledge or is reasonably expected to be called upon to testify
(including, but not limited to, those related to BearingPoint’s former Chief
Executive Officer and IMG). Contractor understands this may include providing
testimony as well as time spent preparing to provide testimony.
BearingPoint acknowledges that the Services Consultant will provide during the
Term are being provided solely in a consultative and advisory manner. In
providing the Services, it is agreed and understood that Consultant shall not
serve as BearingPoint’s primary outside legal advisor, shall not be asked to
serve in a project manager capacity, and shall not be responsible for leading,
directing, or serving as a decision maker with respect to, the efforts or other
legal matters to which his Services relate. BearingPoint will continue to obtain
its primary legal advice and representation regarding said efforts from its
internal counsel and the outside law firms it has retained or may retain in the
future.
Retainer:
On or before January 6, 2009, BearingPoint shall remit to Contractor a retainer
of Twenty-Five Thousand Dollars Even ($25,000.00) to be applied against Fees and
Expenses as set forth below in this Exhibit A.
Fees:
Contractor’s fees will be based on the hours worked by Contractor at his hourly
rate of $350.00 (“Fees”).
Expenses:
In accord with the terms of BearingPoint’s Expense Reimbursement Policy,
BearingPoint agrees to reimburse Contractor for actual out-of-pocket expenses
reasonably incurred in connection with the performance of Services under this
Agreement (“Expenses”).

Page 4



--------------------------------------------------------------------------------



 



With respect to Services performed outside of Contractor’s Home City (Chicago,
Illinois), BearingPoint agrees to reimburse Contractor as follows:

  •   Roundtrip airfare (coach/economy class only) between Contractor’s Home
City and any place where Services are performed outside of Contractor’s Home
City;     •   Hotel accommodations required in connection with the performance
of Services outside of Contractor’s Home City (e.g., deposition or trial
testimony or any related preparation);     •   Meals (up to $60 per day); and  
  •   Incidental and related out-of-pocket expenses (e.g., taxi fare, parking).

BearingPoint will provide Contractor with the names and phone numbers of its
preferred hotel vendors. In securing travel arrangements, Contractor agrees to
use BearingPoint’s preferred vendors and request the BearingPoint rate.
Billing and Payments
Contractor shall submit to BearingPoint semi-monthly invoices for Services
rendered and Expenses incurred and will offset such invoices against the
Retainer. Payment will be due upon receipt of the invoices to replenish the
Retainer to the agreed-upon amount. Any unearned portion of the Retainer will be
returned to BearingPoint upon termination of the Agreement.
Contractor’s invoices shall set forth and/or append supporting detail for each
day on which Services were performed by Contractor, the number of hours worked,
a brief summary of the Services provided each day, and receipts or other
suitable detail concerning related Expenses. Supporting detail shall include
photocopies of any and all receipts related to Expenses for which Contractor
seeks reimbursement. Each receipt shall clearly identify the nature of the
Expense and the date on which the Expense was incurred.
Invoices and expense receipts shall be electronically mailed to:
BearingPoint, Inc.
1676 International Drive
McLean, VA 22102
Attention: Michael Blandford (mike.blandford@bearingpoint.com)

                      LAURENT C. LUTZ       BEARINGPOINT, INC.    
 
                   
/s/ Laurent C. Lutz 
      By:   -s- Signature [c48743c4874301.gif]                       Signature  
             
 
          Name:   F. Edwin Harbach     
 
                     
Date:
  12/29/2008        Date:   11/1/2009     
 
                   

Page 5